Citation Nr: 0533099	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1967 and from June 1974 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which denied the veteran entitlement to 
service connections for a bulging disc, L3-4 and L4-5 with 
radiculopathy (claimed as a low back condition). 

In February 2002, the veteran appeared at the RO and offered 
testimony at a video conference hearing in support of his 
claim before the undersigned Veterans Law Judge.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in February 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to a lumbar spine 
disorder, competent evidence of a nexus between the veteran's 
lumbar spine disorder and the veteran's service or, in the 
case of arthritis of the lumbar spine, the one-year period 
subsequent thereto is lacking.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the lumbar spine disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2000 statement of 
the case and supplemental statements of the case dated in 
August 2001 and October 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a May 2004 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the May 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  New and material Evidence to Reopen the Claim for Service 
Connection for a Low Back Disorder

The veteran's claim for entitlement to service connection for 
a low back disorder was initially denied by an unappealed RO 
rating action dated in August 1997. In the March 2000 rating 
determination from which this appeal ensued the RO reopened 
the veteran's previously claim and considered the claim on a 
de novo basis in light of all the evidence of record.  The 
Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened. Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disorder is properly before 
the Board.


The evidence on file at the time of the August 1997 rating 
decision consisted of: (1) an October 1996 Medical Affidavit 
from a private physician, Dr. R.A.G, attesting that he had 
examined the veteran in September 1996 and diagnosed the 
veteran as having chronic spinal arthropathy without 
neurologic import; (2) An emergency room (ER) physician's 
note showing evaluation and treatment for low back pain in 
September 1996, which was reported by the veteran to have 
existed off and on for a long time; (3) a September 1996 
follow-up letter from Dr. G. to the ER physician, noting the 
examination findings referable to the veteran's back and the 
veteran's report that his current back problems began in 
service and was progressive therein; (4) treatment records 
from the Princeton Community Hospital showing evaluation and 
treatment provided to the veteran for complaints of low back 
pain from September to November 1996 as well as related 
clinical diagnoses of lumbosacral strain and back pain 
probable osteoarthritis and a radiological diagnostic 
impression of minimal degenerative bone spurring in the 
lumbar spine with mild levoscoliosis; (5) information 
provided by the veteran's last employer informing that the 
veteran worked as a carpenter and voluntarily quit his 
employment in July 1996; and (6) a report of a January 1997 
examination of the veteran by a private physician for 
purposes of eligibility for government assistance, which 
diagnosed back pain and degenerative joint disease.

Also of record in August 1997 was a report of a VA 
examination afforded the veteran in November 1996.  On this 
examination the veteran reported a history of a low back 
injury as a result of running in service, as well as, a 
history of low back strain.  Musculoskeletal examination 
disclosed limited flexion and extension of the lower spine, 
with tenderness on deep pressure, as well as paravertebral 
muscle tenderness. On spine examination, the examiner noted 
that x-rays of the veteran's lumbosacral spine showed minimal 
degenerative changes in the right sacroiliac joint and some 
mild osteophyte formation anteriorly and laterally in the 
lumbar spine.  Chronic lumbar back strain with minimal 
osteoarthritis was the diagnosis. 
 
Based on the above, the RO in August 1997 denied service 
connection for a low back disorder on the basis that the 
veteran's service medical records were unavailable for review 
and there was no clinical evidence of record to corroborate 
the veteran's report of an in-service back injury.  The 
veteran was notified of that decision and his appellate 
rights.  He did not appeal that decision which is final.  
38 U.S.C.A. § 7105. However, the veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence submitted since the August 1997 rating 
decision includes the veteran's service medical records.  
Service medical records not heretofore of record clearly 
relate to the matter of whether there is a relationship 
between the veteran's current low back disorder and his 
service, and they represent new and material evidence that 
must be considered in order to fairly decide the merits of 
the veteran's claim for a low back disorder.  Having agreed 
with the RO determination that new and material evidence has 
been submitted; the veteran's previously denied claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service connection for a low back disorder

The veteran at his hearing in February 2002 as well as in 
statements on file argues that his current low back disorder 
had its onset in service as a result of rigorous physical 
training, specifically prolonged running, during his latter 
period of service. 

The veteran's service medical records for his initial period 
of service with the U.S. Navy are negative for complaints, 
findings, and/or diagnoses referable to the veteran's low 
back.  On the veteran's November 1967 medical examination for 
separation from this period of service, a clinical evaluation 
of the veteran's spine found no abnormality.  

Service medical records compiled during the veteran's 
subsequent period of service with the U.S. Army show that the 
veteran presented to a service department emergency room in 
January 1978 with complaints of stomach and back pains.  No 
pertinent clinical findings were recorded.  A past history of 
pancreatitis was noted.  The chronological service medical 
records thereafter are negative for back complaints and/or 
findings.  A clinical evaluation of the veteran's spine on 
his April 1979 medical examination for service separation 
found no abnormalities.  On a contemporaneous report of 
medical history the veteran denied current or past history of 
recurrent back pain.

The post service evidence of record, not already summarized 
above, consists of VA and private medical records as well as 
records used by the Social Security Administration in 
awarding the veteran disability benefits.  These records show 
that the veteran has received ongoing evaluation and 
treatment for chronic low back pain by VA and private 
physicians since 1997.  An MRI of the veteran's lumbar spine 
in April 1997 was interpreted to reveal left herniated disc 
bulging, L3-4 and L4-5 with no herniated disc fragments.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here, the veteran's service medical records are negative for 
complaints and/or findings referable to the lumbar spine, 
exclusive of a single acute and apparently transitory 
complaint of back pain in January 1978 with no related 
clinical findings.

Post service, there is no showing of any degenerative 
disorder of the lumbar spine within the one-year period 
immediately following the veteran's discharge from service in 
April 1979.

While the veteran is shown to have existing lumbar spine 
disease, this disorder was first clinically demonstrated in 
the mid 1990's, many years after the veteran's service 
separation.  It is, thus, too remote in time from service to 
attribute to service on a direct or presumptive basis, absent 
competent (medical) evidence to the contrary.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Here, there is no competent medical 
evidence that the veteran has a low back disorder 
attributable to service to include any in-service injury.  
Such competent evidence of a nexus to service is totally 
lacking.  Only the veteran himself has offered opinions 
linking his lumbar spine disorders to service, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

In the absence of a showing of a nexus between the veteran's 
existing disc disease of the lumbar spine and the veteran's 
service, a preponderance of the evidence is against the 
veteran's claim for service connection.  Accordingly, the 
appeal must be denied.  In reaching this decision the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claim for service connection, such statute is not 
for application in this case.       

ORDER


Entitlement to service connection for a low back disorder is 
denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


